Form of Restricted Stock Agreement (Performance-based)

OM GROUP, INC.


2007 INCENTIVE COMPENSATION PLAN
RESTRICTED STOCK AGREEMENT




THIS RESTRICTED STOCK AGREEMENT (“Agreement”) dated as of <<GRANT DATE>> (being
the grant date of this restricted stock Award), is between OM Group, Inc., a
Delaware corporation (“Company”), and <<NAME LAST NAME>> (“Participant”).
WHEREAS, the Company maintains the Amended and Restated 2007 Incentive
Compensation Plan (the “Plan”) for the purpose of (i) motivating key personnel
by means of incentive compensation, (ii) furthering the identity of interests of
participants with those of the stockholders of the Company through ownership and
performance of the Common Stock, and (iii) permitting the Company to attract and
retain key personnel and directors whose judgment is important to the successful
conduct of the business of the Company; and
WHEREAS, pursuant to the terms of the Plan, the Compensation Committee may grant
restricted stock Awards to Key Employees of the Company and its Subsidiaries and
Non-Employee Directors of the Company; and
WHEREAS, pursuant to the terms of the Plan, the terms, conditions and
restrictions of each restricted stock Award are to be set forth in an Award
Agreement; and
WHEREAS, the Compensation Committee has determined that it is appropriate to
grant Participant an Award under the Plan on the terms, conditions and
restrictions provided in this Agreement.
NOW, THEREFORE, the Company and the Participant agree as follows:
1.
Award of Restricted Stock.

Subject to the terms, conditions and restrictions set forth in this Agreement,
the Company hereby grants to the Participant an Award of <<AWARD AMOUNT>> shares
of Common Stock (the “Restricted Stock”) under the Plan.
2.
Restrictions on Transfer of Restricted Stock.

The Participant shall not be entitled to sell, exchange, transfer, pledge,
hypothecate, assign or otherwise dispose of the Restricted Stock until such time
that such Restricted Stock has vested in accordance with this Agreement. Any
attempted sale, exchange, transfer, pledge, hypothecation, assignment or other
disposition of such Restricted Stock in violation of this Agreement shall be
void and of no effect and the Company shall have the right to disregard the same
on its books and records.
3.
Evidence of Award.

Following execution of this Agreement, the Company shall cause the Restricted
Stock to be represented either by a certificate issued in the name of the
Participant or by electronic direct registration, registered in the name of the
Participant. Such certificate or electronic registration shall bear the
following legend, together with any other legend deemed necessary or desirable
by the Company in order to comply with applicable laws or to ensure the
enforceability of the provisions of the Plan or this Agreement:
The sale or other transfer of the shares represented by this certificate is
subject to certain restrictions set forth in the Restricted Stock Agreement
between <<NAME LAST NAME>> (the registered owner) and OM Group, Inc., dated as
of <<GRANT DATE>>. A copy of such restrictions may be obtained from the




--------------------------------------------------------------------------------

Form of Restricted Stock Agreement (Performance-based)

Secretary of OM Group, Inc.


Any such stock certificate shall be held by the Company (or its designated
agent) on behalf of the Participant until such time as the Restricted Stock has
vested or is forfeited in accordance with this Agreement.
4.
Rights Relating to Restricted Stock.

The Restricted Stock shall constitute issued and outstanding shares of Common
Stock, and the Participant shall be entitled to exercise voting rights
pertaining to the Restricted Stock. In the event dividends are paid by the
Company with respect to its Common Stock prior to such time as the Restricted
Stock has vested in accordance with this Agreement, such dividends shall be
distributed to and held by the Company (or its designated agent) in the same
manner as the Restricted Stock and be distributed to the Participant upon
vesting of the Restricted Stock or forfeited in accordance with this Agreement.
In the event that shares of Common Stock or other securities are distributed to
owners of outstanding Common Stock by reason of a stock dividend, stock split,
recapitalization or otherwise, such shares or securities received by the
Participant shall be encompassed within the term “Restricted Stock” for purposes
of this Agreement and the Participant shall deliver to the Company all such
shares or securities received, to be held by the Company on behalf of the
Participant subject to the same restrictions as the Restricted Stock.
5.
Vesting.

1.
Satisfaction of Performance Targets.

(a)The Restricted Stock granted to the Participant pursuant to this Agreement
shall vest, such that the restrictions set forth in this Agreement shall no
longer be applicable and the Restricted Stock shall no longer be subject to
forfeiture as provided in this Agreement, upon the attainment of specific
performance targets (“Performance Targets”) based upon the performance criteria
and for the period (“Performance Period”) set forth on the attached Exhibit A.
The performance criteria set forth on Exhibit A shall relate to the financial
performance of the Company or a segment or identified business of the Company as
selected by the Compensation Committee in accordance with Section 9.5 of the
Plan. If the Performance Targets are not attained by the end of the Performance
Period, then the Restricted Stock granted pursuant to this Agreement shall be
forfeited to the Company without compensation or other consideration. The
specific Performance Targets and Performance Period applicable to this
Restricted Stock grant shall be as previously determined by the Compensation
Committee and communicated to the Participant in writing.
(b)In the absence of a prior forfeiture of the Restricted Stock pursuant to this
Agreement, as promptly as practicable after satisfaction of the Performance
Targets and compliance with Section 6 of this Agreement, the Company shall cause
a new certificate or certificates to be issued in the name of the Participant,
or the Participant's designee, in exchange for the certificate for the
Restricted Stock that is described in Section 3 of this Agreement. Such new
certificate shall not contain the legend set forth in Section 3 of this
Agreement but may contain any other legend the Company believes is appropriate
in order to comply with applicable securities law requirements.
2.Potential Accelerated Vesting upon Change in Control.
Upon a Change in Control occurring prior to the end of the Performance Period,
the provisions of Section 25.1 of the Plan will apply and, to the extent the
Restricted Stock subject to this Agreement has not been forfeited, the vesting
of the Restricted Stock subject to this Agreement will be accelerated based on
the target level of satisfaction of the Performance Targets (except to the
extent that a Replacement Award is provided to the Participant for the
Restricted Stock).
3.Pro Rata Eligibility Due to Death or Disability.
In the event the Participant ceases to be employed by the Company or any of its
Subsidiaries due to death or disability prior to the end of the Performance
Period, a pro rata number of shares of the Restricted Stock shall remain
eligible for vesting at the end of the Performance Period, such pro rata number
to be measured by the number of days in the period commencing with the date of
this grant and ending on the date




--------------------------------------------------------------------------------

Form of Restricted Stock Agreement (Performance-based)

of death or disability as compared to the number of days in the period
commencing with the date of this grant and ending on the last day of the
Performance Period, with any fractional share rounded down to the nearest whole
number. The provisions of this Agreement, including those provisions relating to
vesting only upon attainment of the Performance Targets at the end of the
Performance Period, shall continue to apply to such pro rata number of shares.
The balance of Restricted Stock granted pursuant to this Agreement and not
subject to pro rata eligibility pursuant to this Section 5.3 shall be forfeited
without compensation or other consideration.
4.Pro Rata Eligibility upon Retirement.
In the event the Participant ceases to be employed by the Company or any of its
Subsidiaries prior to the end of the Performance Period by reason of such
individual's retirement in accordance with any retirement plan or policy of the
Company or any of its Subsidiaries, a pro rata number of shares of the
Restricted Stock shall remain eligible for vesting at the end of the Performance
Period, such pro rata number to be measured by the number of days in the period
commencing with the date of this grant and ending on the date of retirement as
compared to the number of days in the period commencing with the date of this
grant and ending on the last day of the Performance Period, with any fractional
share rounded down to the nearest whole number. The provisions of this
Agreement, including those provisions relating to vesting only upon attainment
of the Performance Targets at the end of the Performance Period, shall continue
to apply to such pro rata number of shares. The balance of Restricted Stock
granted pursuant to this Agreement and not subject to pro rata eligibility
pursuant to this Section 5.4 shall be forfeited without compensation or other
consideration.
5.Forfeiture upon Other Cessation of Employment.
In the event the Participant ceases to be employed by the Company or any of its
Subsidiaries prior to the end of the Performance Period for any reason other
than death, disability or retirement, the Participant shall forfeit to the
Company, without compensation or any other consideration, all Restricted Stock
that is granted pursuant to this Agreement. For purposes of this Agreement, the
Participant shall have ceased to be employed by the Company or any of its
Subsidiaries when the Participant no longer has the right or obligation to
perform services in such capacity, notwithstanding the continuation of any
employment agreement for any other purpose or the continuation of compensation
or benefits under any such employment agreement or otherwise.
6.
Tax Provision.

Participant agrees that, no later than the date upon which the Restricted Stock
becomes vested in accordance with this Agreement (or reasonably promptly after
vesting, in the event of death), the Participant (or the Participant's
representative) will pay to the Company, or make arrangements satisfactory to
the Company regarding payment of, any federal, state or local taxes of any kind
required by law to be paid and/or withheld with respect to such Restricted Stock
(which arrangements may include the Participant instructing the Company to
withhold from the Restricted Stock, or the Participant delivering to the
Company, shares of Common Stock having a Fair Market Value equal to the amount
of such required withholding taxes).
7.
Adjustments.

Subject to the terms of the Plan, in the event of (a) any stock dividend, stock
split, combination of shares, recapitalization, Extraordinary Distribution, Pro
Rata Repurchase or other change in the capital structure of the Company, or (b)
any merger, consolidation, spin-off, spin-out, split-off, split-up,
reorganization, partial or complete liquidation or other distribution of assets,
or issuance of warrants or other rights to purchase securities, or (c) any other
corporate transaction or event having an effect similar to any of the foregoing,
or in the event of a Change in Control, the Committee may provide in
substitution for the Restricted Stock such alternative consideration (including
cash) as it may in good faith determine to be equitable under the circumstances
and may require in connection therewith the surrender of the Restricted




--------------------------------------------------------------------------------

Form of Restricted Stock Agreement (Performance-based)

Stock so replaced. Any action taken by the Committee pursuant to this Section 7
will only be taken to the extent it does not result in the Restricted Stock
failing to comply with or ceasing to be exempt from Section 409A of the Code.
8.
Special Incentive Compensation.

The Participant agrees that the award of the Restricted Stock under the
Agreement is special incentive compensation and that it, any dividends paid
thereon (even if treated as compensation for tax purposes) and any other
property received on account of such Restricted Stock will not be taken into
account as “salary” or “compensation” or “bonus” in determining the amount of
any payment under any pension, retirement or profit-sharing plan of the Company
or any life insurance, disability or other benefit plan of the Company.
9.
Relationship to the Plan.

This Agreement is subject to the terms of the Plan and any related
administrative policies or procedures adopted by the Company. All terms used in
this Agreement with initial capital letters that are defined in the Plan and not
otherwise defined herein shall have the meanings assigned to them in the Plan.
If there is any inconsistency between this Agreement and the Plan or any such
administrative policies or procedures, the Plan and the policies or procedures,
in that order, shall govern.
10.
No Effect on Employment Relationship.

This Agreement is not intended to have any effect upon Participant's employment
or non-employee director relationship with the Company. Nothing in this
Agreement shall interfere with or affect the rights of the Company or the
Participant under any employment agreement or confer upon the Participant any
right to continued employment or directorship with the Company.
11.
Transferability; Binding Effect.

Subject to Section 16 of the Plan, the rights of the Participant under this
Agreement shall not be transferable other than, in the event of death, by will
or by the laws of descent and distribution, or other than in accordance with a
domestic relations order or comparable order that is issued and is applicable to
the Participant. Subject to the provisions of the Plan, this Agreement shall
inure to the benefit of and be binding upon the Participant and the Company and
their respective heirs, legal representatives, successors and assigns.
12.
Amendment.

No amendment, modification, waiver or release of or under this Agreement will be
effective unless evidenced by an instrument in writing signed by each of the
Company and the Participant.
13.
Governing Law.

This Agreement shall be governed by and construed in accordance with the laws of
the State of Ohio, without regard to principles of conflict of laws.
14.
Electronic Delivery.

The Company may, in its sole discretion, deliver any documents related to the
Restricted Stock and the Participant's participation in the Plan, or future
awards that may be granted under the Plan, by electronic means or to request the
Participant's consent to participate in the Plan by electronic means. The
Participant hereby consents to receive such documents by electronic delivery
and, if requested, agrees to participate in the Plan through an on-line or
electronic system established and maintained by the Company or another third
party designated by the Company.


[SIGNATURES ON NEXT PAGE]




--------------------------------------------------------------------------------

Form of Restricted Stock Agreement (Performance-based)

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
OM GROUP, INC.


 
By:
 
 
 
Michael V. Johnson
Vice President, Human Resources





PARTICIPANT






 
 
<<NAME LAST NAME>>







































--------------------------------------------------------------------------------

Form of Restricted Stock Agreement (Performance-based)



























EXHIBIT A




